



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Belcourt,









2011 BCCA 40




Date: 20110128

Docket: CA038636

Between:

Regina

Respondent

And

Darren Belcourt

Appellant




Before:



The Honourable Mr. Justice K. Smith





The Honourable Madam Justice Bennet





The Honourable Madam Justice Garson




On appeal from:
Provincial Court of British Columbia, June 28, 2010
(
R. v. Belcourt
, Dawson Creek Registry No. 30165)

Oral Reasons for Judgment




Counsel for the Appellant:



J.D. Tarnow





Counsel for the (Crown) Respondent:



B. Johnstone, Q.C.





Place and Date of Hearing:



Vancouver, British
  Columbia

January 26, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 28, 2011








[1]

BENNETT J.A.
: On July 28, 2010, Mr. Belcourt pleaded guilty to
two offences: theft of cigarettes and was sentenced to three months in jail;
and breaking and entering and committing an indictable offence and was
sentenced to nine months in jail consecutive for a total of one year in prison.
The sentence imposed was as a result of what was referred to as a joint
submission by the Crown and the defence. Mr. Belcourt appeals this sentence. He
submits that the trial judge failed to consider his aboriginal heritage as
required by s. 718.2 (e) of the
Criminal Code.

Circumstances of the offence and submissions before
the sentencing judge

[2]

On February 16, 2010, Mr. Belcourt went into a Macs Convenience store
in Dawson Creek, B.C. He indicated to the cashier that he wanted to buy two
cartons of cigarettes, which the cashier placed into a bag. He then indicated
he wanted to buy a single package of cigarettes. When the cashier turned away,
Mr. Belcourt took the bag with the cartons of cigarettes and left the store
without paying for them. The value of the cigarettes was $237.24. The event was
captured on a video surveillance camera and Mr. Belcourt was identified by
several police officers, as he has a history of offending in Dawson Creek.

[3]

On July 10, 2010, Mr. Belcourt entered a room in the dormitory at
Northern Lights College and stole a tower containing 40 DVDs. The tower and 14
DVDs were later recovered in the building. Mr. Belcourt returned the remaining
DVDs to the owner before he was apprehended.

[4]

Mr. Belcourt was arrested on July 27, 2010, and pleaded guilty the next
day with the assistance of counsel. Submissions on his behalf were brief, no
doubt because there was a joint submission before the court. Defence counsel
said the following:

MR. JOHNSTONE: Joint submission, Your Honour. Your
Honour, Darren Belcourt is 26 years old, a single man with no children. Got his
Grade 11. He was raised here in Dawson Creek, actually a pretty horrendous
upbringing. Im familiar with Darren and he had some very, very difficult times
growing up.
R. v. Gladue
would play into this matter very much. So he in
97 gets hit by a car and there is a brain injury here. Its caused him great
difficulty. Medication is Seroquel, which is an antipsychotic, antidepressant
drug, and when hes off his meds he does have difficulties.

I talked to Pat McPhail
[phonetic] yesterday, whos a counsellor in Dawson Creek, and Darren had been
in to see him about getting off to a treatment, and a long one; they were
talking about a year. That wasnt able to be put in place with outstanding
charges, and so Darren is still desirous of going to treatment, but hell take
care of that by himself.

I suppose the best thing, and we
hadnt seen Darren this year at all, is he had moved out to Kelly Lake and got
with some family and some elders there. I had actually had some conversations
with some people, Darren was doing really good out at Kelly Lake. He liked it
there, they liked him there, and he was getting in touch with his heritage and
things were going really well for him. Unfortunately, every time he gets to
town hes got a problem.

So,
with that, this is a joint submission with the Crown for one year. We are
agreed that probation does not assist Mr. Belcourt, and no probation. Id ask
the court to waive the victim of crime surcharge fees as there is no ability to
pay here. He - hes just on a small disability.

[5]

Before imposing sentence, the judge asked Mr. Belcourt if he had
anything to say. Mr. Belcourt had quite a lot to say. Mr. Belcourt told the
judge he had treatment lined up, and asked if he could have house arrest, or
serve his sentence on weekends.

[6]

The trial judge was not informed that Mr. Belcourt indeed had a
residential treatment program for his drug and alcohol problems arranged. We
have received, by way of fresh evidence, confirmation that Mr. Belcourt had
been accepted to a residential treatment program in Burnaby, B.C. and was to
leave for Burnaby on July 29, 2010. The program was a voluntary program of 9-12
months that Mr. Belcourt arranged more or less himself. I will return to this
program shortly.

Application to Adduce Fresh Evidence

[7]

Mr. Belcourt has brought an application to adduce fresh evidence, to
which the Crown consented. It consists of a
Gladue
report which was
prepared by Ms. Crystal Kennedy, a Native Courtworker in Dawson Creek, B.C. as
well as a letter from Marjory Belcourt, a former foster mother of Mr. Belcourt;
two letters from Kelsey Yarmish of Northern Health and a Vancouver Coastal
Health pamphlet outlining the program at the Burnaby Centre for Mental Health
and Addiction. The Crown has also filed a letter from Mr. Belcourts probation
officer.

[8]

In
R.v. Gladue
, [1991] 1 S.C.R. 688, 133 C.C.C.(3d) 385, at para.
85, the court indicated that a court of appeal should consider any admissible
and relevant fresh evidence in relation to the aboriginal circumstances of the
offender. During the hearing, we admitted all of the new material presented to
the court as it provides us with a more complete picture of Mr. Belcourt.

Circumstances of the Offender

[9]

Mr. Belcourt, by the age of 27, had accumulated a significant criminal
record, albeit for relatively minor offences. He had 37 previous convictions,
including one for breaking and entering, 14 for theft, possession of stolen
property or fraud under $5000, 4 drug-related convictions, 11 for breach of
probation and 7 for breach of an undertaking. He was on probation at the time
he committed these offences. The highest sentence he had received was six
months in 2005 for breaking and entering.

[10]

Mr. Belcourt has had an unenviable upbringing. He resided in over 45
foster homes, he endured abuse as a child and was introduced to both drugs and
alcohol at an early age by his mother. When he was 13 years old, he was struck by
a car and suffered a brain injury.

[11]

Despite his many difficulties, in 2010, Mr. Belcourt had arranged to
attend a detoxification program in Alberta, as well as arranging to attend the
Burnaby Mental Health and Addictions residential treatment program.

Standard of Review

[12]

The standard of review of a sentence is found in
R. v. C.A.M.
(1996), 46 C.R. (4th) 269, [1996] 1 S.C.R. 500, 73 B.C.A.C. 81:

90        Put simply, absent an
error in principle, failure to consider a relevant factor, or an overemphasis
of the appropriate factors, a court of appeal should only intervene to vary a
sentence imposed at trial if the sentence is demonstrably unfit. Parliament
explicitly vested sentencing judges with a discretion to determine the
appropriate degree and kind of punishment under the
Criminal Code
.

[13]

In my respectful opinion there are errors in law which permit this court
to vary this sentence.

[14]

The first is the way the so-called joint submission unfolded. Mr.
Belcourt was arrested on July 27 and pleaded guilty to the two offences the
next day. The Crown set out its position; that a total of a year in jail for
both offences would be appropriate. Defence counsel told the judge that there
was a joint submission, and briefly told the judge about Mr. Belcourt as noted
above. Mr. Belcourt had appeared before this trial judge in the past, but I am
not prepared to infer that the judge recalled Mr. Belcourts personal
circumstances.

[15]

When there is a joint submission, the judge generally follows the
recommendation of counsel, unless there is a good reason not to do so. Submissions
are often abbreviated. The sentencing judge generally does not question or go
behind the rationale for the joint submission. However, in this situation, it
was clear that regardless of what instructions Mr. Belcourt gave his counsel,
he did not accept a year as a joint submission. He attempted to tell the judge
about his treatment program. Unfortunately, his counsel (who was not counsel on
the appeal) nor the trial judge thought to make any further inquiries into what
he was saying. As a result, the opportunity to consider a sanction, other than
imprisonment, as required by s. 718.2(e), was lost. This, in my view,
constitutes the second error in law.

[16]

Mr. Belcourts counsel has been very helpful and has presented a plan
for his release. His former foster mother, Marjory Belcourt, with whom he did
well in the past, has agreed that he can live with her at Kelly Lake (a small
community about an hour from Dawson Creek), until he has been accepted at the
Burnaby Centre for Mental Health and Addiction. The Centre has accepted him,
and a letter from Northern Health confirms that he will likely be able to
attend there within two months. Mr. Johnstone, for the Crown, in his usual fair
manner, advised the Court that he contacted the Centre and Mr. Belcourt may
have a bed available to him much sooner. If Mr. Belcourt is in prison when the
bed is available, it will be given to someone else.

[17]

In my view, this is an appropriate case to interfere with the sentence
imposed by the sentencing judge. Due to the way events unfolded, this court is
in a better position to impose a sentence that reflects the purpose and
principles of sentencing, and in particular, alternatives to imprisonment.

[18]

This is an appropriate case to reduce the sentence to permit Mr.
Belcourt to participate in the program at the Centre as soon as a bed becomes
available.

[19]

Therefore, I would grant leave to appeal and allow the appeal by
reducing the sentence imposed on the breaking and entering offence from nine
months to six months and seven days to run consecutively with the three months
sentence for theft. This sentence will require Mr. Belcourt to remain in prison
for only a few more days and will give Corrections an opportunity to make
suitable arrangements for him.

[20]

I would also place him on probation for a period of one year. The terms
are as follows: statutory conditions s. 732.1(2):

1.

Keep the peace and be of good behaviour,

2.

Appear before the Court when required to do
so by the court, and

3.

Notify the court or the probation officer
in advance of any change of name or address, and promptly notify the court or
the probation officer of any change of employment or occupation.

4.

Report within two working days to a probation officer
at Dawson Creek at #205, 1201 - 103 Ave, Dawson Creek, B.C. or thereafter as directed
by the probation officer.

5.

Reside with Marjory Belcourt in Kelly Lake B.C. or at
the Burnaby Centre for Mental Health and Addiction.

6.

Not to enter Dawson Creek, B.C. unless in the company
of Marjory Belcourt.

7.

Attend the Burnaby Centre for Mental Health and
Addiction upon a bed becoming available and remain in the treatment program
until discharged by the Centre.

8.

Attend such other counselling as
directed by your probation officer.

[21]

I refer the matter to the Justice of the Peace
to read the provisions in the
Criminal Code
with respect to reporting
and breach provisions.

[22]

K. SMITH J.A.
: I
agree.

[23]

GARSON J.A.
: I
agree.

[24]

K. SMITH J.A.
:
Leave to appeal is granted. The appeal is allowed to the extent of the terms as
outlined by my colleague.

The Honourable Madam Justice Bennett


